Citation Nr: 0918292	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-24 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
service-connected diplopia, status post cataract extraction 
(previously characterized as traumatic cataracts with 
floaters) from January 2, 2004 to December 22, 2008.  

2.  Entitlement to a rating in excess of 50 percent for the 
service-connected diplopia, status post cataract extraction.  

3.  Entitlement to an effective date prior to January 2, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an effective date prior to January 2, 
2004, for the grant of a 40 percent rating for the service-
connected diplopia, status post cataract extraction.  

5.  Entitlement to a temporary total rating based on a period 
of convalescence under the provisions of 38 C.F.R. § 4.30.  

REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the RO that 
granted service connection for PTSD and assigned a 50 percent 
rating effective on May 6, 2004; granted a 30 percent rating 
for traumatic cataracts with floaters effective on May 6, 
2004, and denied entitlement to a temporary total rating 
based on a period of convalescence under the provisions of 38 
C.F.R. § 4.30.  

The Veteran filed a Notice of Disagreement with the effective 
dates assigned for the grant of benefits as well as the 
rating for the traumatic cataracts with floaters and the 
denial of a temporary total rating.  

In a July 2008 rating decision, the RO granted a 40 percent 
rating for diplopia, status post cataract extraction, 
effective on January 2, 2004; and assigned an effective date 
of January 2, 2004 for the grant of service connection for 
PTSD.  

In a January 2009 rating decision, the RO granted a 50 
percent rating for diplopia, status post cataract extraction, 
effective on December 22, 2008.  

The Veteran has been assigned staged ratings for his service-
connected diplopia, status post cataract extraction.  
Accordingly, the issue has been separated as indicated on the 
initial page of this decision.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007) (a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made).  

In a January 2008 rating decision, the RO granted a total 
disability rating based on individual unemployability due to 
service-connected disability effective on May 28, 2007.  

The issue of an increased rating in excess of 50 percent for 
the service-connected diplopia, status post cataract 
extraction is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From January 2, 2004 to December 9, 2008, the service-
connected diplopia, status post cataract extraction resulted 
in visual impairment of 5/200 in one eye and 20/50 in the 
other eye.  

2.  The initial claim of service connection for PTSD was 
denied by the RO in a July 2001 rating decision; the Veteran 
filed a Notice of Disagreement with this determination and he 
was provided with a Statement of the Case; however, he did 
not file a timely Substantive Appeal.  

3.  The Veteran's claim for service connection for an eye 
disability was granted by the RO in a July 2001 rating 
decision, and a noncompensable rating was assigned; the 
Veteran filed a Notice of Disagreement with the rating 
assigned for the disability and he was provided with a 
Statement of the Case; however, he did not file a timely 
Substantive Appeal  

4.  The Veteran filed a subsequent informal claim for service 
connection for PTSD and an increased rating for traumatic 
cataracts with floaters that was received by the RO on 
January 2, 2004.  

5.  The service-connected eye disability required surgery in 
June 2004 and the additional surgery that are not shown to 
have resulted in postoperative residuals that required 
convalescence.  


CONCLUSIONS OF LAW

1.  From January 2, 2004 to December 21, 2008, the criteria 
for a disability rating in excess of 40 percent for the 
service-connected diplopia, status post cataract extraction 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.75, 4.76, 4.76a, 4.83, 4.83a, 4.84, 4.84a including 
Diagnostic Codes 6027, 6029, 6073, 6080, 6090 (2008).

2.  An effective date prior to January 2, 2004, the date of 
the reopened claim, for the grant of service connection for 
PTSD is not assignable.  38 U.S.C.A. §§ 5103A, 5107, 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  

3.  An effective date prior to January 2, 2004, the dated of 
claim for increase, for the assignment of a 40 percent rating 
for the service-connected diplopia, status post cataract 
extraction is not assignable.  38 U.S.C.A. §§ 5103A, 5107, 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  

4.  The criteria for the assignment a temporary total 
disability rating for service-connected eye disability based 
on a period of convalescence from July 2004 through December 
2004 have not been met.  38 C.F.R. § 4.30 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); see also Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

Initially, it is observed that with regard to the issues of 
entitlement to earlier effective dates, as service 
connection, an initial rating, and effective dates have been 
assigned, the notice requirements of 38 U.S.C.A. § 5103(a), 
have been met with respect to those two aspects of the 
Veteran's appeal.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Moreover, the Veteran and his representative 
were advised in March 2008 and November 2006 letters of how 
disability ratings and effective dates are assigned; and in 
March 2008 and February 2009 letters, he was advised of what 
the evidence must show in order for an earlier effective date 
to be assigned in his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In letters dated in June 2004, August 2004, March 2008 and 
February 2009, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for an increased rating and a temporary total rating based on 
a period of convalescence, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any outstanding evidence that pertained to 
the claim.  Finally, in a May 2008 letter, the Veteran was 
provided specific information related to the Diagnostic Codes 
that were utilized in rating his service-connected eye 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records and examination reports, and the 
Veteran's own statements.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran and his representative 
have been active participants in the claims process and have 
been informed of the status of the claim.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claims 
addressed in this decision, which cured any defect in the 
notice(s) provided.  See Sanders, supra.  Any defect in the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The record reflects that the Veteran was injured in service 
during a rocket blast, which caused him to go temporarily 
blind in both eyes.  He subsequently developed traumatic 
cataracts with floaters.  

In a July 2001 rating decision, service connection was 
granted for traumatic cataracts with floaters in both eyes 
and a noncompensable rating was assigned pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6027.  

At the time of this rating decision, a VA examination in 
September 2000 revealed that the Veteran's visual acuity 
without correction was 20/40 in the right eye and 20/400 in 
the left eye.  Refraction revealed a myopic and astigmatic 
refractive error which corrected his vision to 20/25 in the 
right eye and 20/40 in the left eye.  Slit lamp examination 
revealed status post cataract surgery with anterior chamber 
intraocular lens implant in the right eye and advanced 
cataract changes in the left eye.  

Diagnostic Code 6027 relates to disabilities involving 
traumatic cataracts.  It provides that preoperative cataracts 
are to be rated for impairment for visual acuity.  
Postoperatively, the disability is to be rated on impairment 
of visual acuity and aphakia.  

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2008).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V (2008).  

The Veteran's visual acuity did not meet the criteria for a 
compensable rating at the time of his initial rating, which 
requires that the best corrected visual acuity be 20/50 in 
one eye and 2/40 in the other eye, or worse.  38 C.F.R. § 
4.84a, Code 6079 (2008).  

Upon VA eye examination in April 2005, the Veteran gave a 
history of decreased vision in both eyes as well as double 
and triple vision since he underwent cataract extractions.  

An examination revealed that best corrected visual acuities 
were 20/50 in the right eye and 20/70 in the left eye.  The 
Veteran also had diplopia in both eyes and Goldmann visual 
Field testing revealed central diplopia to 20 degrees.  Based 
on these findings, a 40 percent rating was assigned under 
38 C.F.R. § 4.84a, Diagnostic Code 6090.  

The Veteran's vision continued to worsen.  Subsequent 
evaluation in December 2008 and January 2009 revealed an 
average contraction to 25 degrees in the right eye and an 
average contraction to 27 degrees in the left eye.  

Best corrected visual acuity was 20/60 in both eyes.  Based 
on these subsequent findings, the Veteran's rating was 
increased to 50 percent, effective on December 22, 2008, 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  

Diagnostic Code 6029 provides a 30 percent rating for either 
bilateral or unilateral aphakia.  A note following the code 
indicates that the 30 percent rating prescribed for aphakia 
is a minimum rating to be applied to the unilateral or 
bilateral condition and is not to be combined with any other 
rating for impaired vision.  

When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  

The corrected vision of one or both aphakic eyes will be 
taken one step worse than the ascertained value, however, not 
better than 20/70 (6/21).  Combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
See 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6029 (2008).  

Impairments in the field of vision are rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (2008).  The extent of 
contraction of visual field in each eye is determined by 
recording the extent the remaining visual fields in each of 
the eight 45 degree principal meridians.  38 C.F.R. § 4.76a 
(2008).  The number of degrees lost is determined at each 
meridian by subtracting the remaining degrees from the normal 
visual fields given in table III.  The degrees lost are then 
added together to determine total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
eight represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a (2008).  

According to Diagnostic Code 6080, a concentric contraction 
of the visual field to 15 degrees but not to 5 degrees 
bilaterally warrants a 70 percent rating, while a concentric 
contraction of the visual field to 5 degrees bilaterally 
yields a 100 percent evaluation.  

According to Note (1) a correct diagnosis reflecting disease 
or injury should be cited.  

In addition, as explicated in Note (2), demonstrable 
pathology commensurate with the functional loss will be 
required.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  The alternative ratings are to be 
employed when there is ratable defect of visual acuity, or a 
different impairment of the visual field in the other eye.  
Concentric contraction resulting from demonstrable pathology 
to 5 degrees or less will be considered on a parity with 
reduction of central visual acuity to 5/200 (1.5/60) or less 
for all purposes including entitlement under § 3.350(b)(2), 
but not, however, for the purposes of § 3.350(a).  
Entitlement on account of blindness requiring regular aid and 
attendance, § 3.350(c) will continue to be determined on the 
facts of the individual case.  38 C.F.R. § 4.84a, Diagnostic 
Code 6080, including Notes (2008).  

Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  38 C.F.R. Part 
4 (2008).  The ratings are applicable to only one eye.  A 
rating cannot be assigned for both diplopia and decreased 
visual acuity or field of vision in the same eye.  

When diplopia is present and there is also ratable impairment 
of visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  

According to the rating schedule, the maximum degree of 
diplopia (double vision) is deemed equivalent to visual 
acuity of 5/200.  This will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field vision in the same eye.  

When diplopia is present and there is also ratable impairment 
of visual acuity or field vision of both eyes, the diplopia 
rating will be applied to the poorer eye while the better eye 
is rated according to the best corrected visual acuity or 
visual field.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 
6090, and Notes (2), (3), (4) (2008).  

When visual acuity in one eye is 5/200, a 30 percent rating 
is applicable when corrected visual acuity in the other eye 
is 20/40, a 40 percent rating is assigned when the visual 
acuity in the other eye is 20/50; a 50 percent rating is 
assigned when the visual acuity in the other eye is 20/70.  
To warrant a 60 percent rating the visual acuity in the other 
eye must be 20/100.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6074 (2008).  

When visual acuity in one eye is 20/100 and vision in the 
other eye is 20/100, a 50 percent rating is assigned.  See 
38 C.F.R. § 4.84a, Diagnostic Codes 6078 (2008).  

Based on the evidence of record, the Board finds that higher 
ratings are not warranted at any time during the identified 
period.  The Veteran's eye disability encompasses impaired 
visual acuity, aphakia and diplopia.  However, according to 
the provisions outlined above, aphakia and diplopia may not 
be combined with any rating for impaired visual acuity.  
Hence, the Diagnostic Code that provides for the highest 
rating will prevail.  

Under the facts presented here, from the date of the 
Veteran's claim, January 22, 2004, until the date of his 
second VA examination on December 22, 2008, the Veteran's 
diplopia resulted in the higher rating.  

During that time period, Goldmann Visual Field testing 
revealed a central diplopia to 20 degrees, which correlates 
to 5/200 visual acuity.  With visual acuity of 20/50 in the 
other eye, a 40 percent rating is warranted pursuant to 
Diagnostic Code 6073.  The medical evidence of record does 
not demonstrate more severe impairment of visual acuity to 
warrant a higher rating during this time period.  

From December 22, 2008, the visual acuity worsened.  
Evaluation at that time revealed an average concentric 
contraction of 25 degrees in the right eye and 27 degrees in 
the left eye.  This correlates to 20/100 vision in each eye 
which warrants a 50 percent rating pursuant to either 
Diagnostic Code 6080 or 6078.  

The medical evidence of record does not demonstrate more 
severe impairment of visual acuity to warrant a higher rating 
from this date under the old rating criteria.  However, 
effective December 10, 2008, VA amended the regulations 
relevant to rating disabilities of the eye.  See 73 Fed. Reg. 
66,543 (November 10, 2008).  

Accordingly, as noted in the Introduction, the matter of a 
higher rating for the Veteran's disability pursuant to the 
new rating criteria will be addressed in the Remand portion 
of the decision.  

Since these regulations may not be applied prior to their 
effective date, the Board finds that the Veteran has not been 
prejudiced by this partial decision because an award may not 
be made effective prior to the effective date of the change.  
See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 
supra.  Therefore, the appeal must be denied.  


Earlier Effective Date

According to the governing legal and regulatory authorities, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2008).  

The effective date for an increase will be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2008).  

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(2) (2008).  

"When determining the effective date of an award of 
compensation benefits, the BVA is required to review all the 
communications in the file, after the last final disallowance 
of the claim, which could be interpreted to be a formal or 
informal claim for benefits."  See, e.g., Servello, 3 Vet. 
App. 196, 198-99 (1992) ("§ 3.157(b) . . . provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted."); Lalonde v. 
West, 12 Vet. App. 377, 380-381 (1999).  

Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  See 38 C.F.R. § 3.155(a) (2008).  The Court has held, 
however, that the Board is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).  

VA records will be accepted as an informal claim for benefits 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) (2008).  The 
term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  

In April 2000, the Veteran filed a claim for service 
connection for PTSD and an eye disability.  In a July 2001 
rating decision, the RO granted, in relevant part, service 
connection for traumatic cataracts with floaters and assigned 
a noncompensable rating effective on April 10, 2000; and 
denied service connection for PTSD based on a finding that 
the evidence did not show that the Veteran had been diagnosed 
with PTSD.  

The Veteran filed a Notice of Disagreement with the 
determinations that was received in October 2001.  In April 
2002, he was provided with a Statement of the Case on the 
issues.  

However, he did not file a Substantive Appeal.  Hence, the 
July 2001 rating decision became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302 (2008).  

On January 2, 2004, the RO received correspondence from the 
Veteran and his representative requesting an update regarding 
the status of his claims for vision problems and PTSD.  

In a March 2004 letter, they were advised the claims had been 
previously decided in a July 2001 rating decision, and that 
he had been provided with a Statement of the Case in April 
2002.  However, he did not file a Substantive Appeal and the 
July 2001 rating decision became final.  In correspondence 
received on May 6, 2004, the Veteran's representative related 
that they wished to continue the claims.  

As discussed, in the May 2005 rating decision, the RO granted 
service connection for PTSD and an increased rating for the 
service-connected eye disability effective on May 6, 2004.  

Subsequently, the RO granted an effective date of January 2, 
2004 for the grant of benefits, finding that the 
correspondence from the Veteran received on that date should 
be interpreted an informal claim for benefits in accordance 
with 38 C.F.R. § 3.155.  

There are no earlier documents in the file dated between the 
Veteran's October 2001 Notice of Disagreement and his January 
2004 statement that may be construed as an informal claim for 
the purpose of granting an earlier effective date for the 
grant of service connection or an increased rating, including 
any treatment records pertaining to the Veteran's eye 
disability that are dated in the year prior January 2, 2004.  

Consequently, under the facts presented here, this is the 
earliest date that may be assigned for the grant of service 
connection for PTSD and an increased rating for the service-
connected diplopia, status post cataract extraction.  See 
38 C.F.R. § 3.400(o), (q)(2), (r) (2008).  

Moreover, to the extent that the Veteran may assert that he 
did not receive the April 2002 Statement of the Case, the 
Board points out that both the July 2001 rating decision and 
the Statement of the Case were mailed to the Veteran at his 
correct address and there is no indication in the file that 
they were returned as undeliverable.  

In fact, when he initially filed his current claim, his 
address was the same.  There is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  

This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  
Accordingly, the Board finds that an effective date prior to 
January 2, 2004, for the grant of service connection for PTSD 
and an increased rating for diplopia, status post cataract 
extraction, is not warranted.  


Temporary Total Rating

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:  

        (1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited).

        (3) Immobilization by cast, without surgery, of one 
major joint or more.

See 38 C.F.R. § 4.30 (2008).  

The record reflects that the Veteran underwent surgery in 
June 2004 to remove a cataract and insert an intraocular lens 
in his left eye.  However, complications arose after the 
procedure which resulted in severe double and even triple 
vision in the eye due to the incorrect placement of the lens.  

As a result, subsequent procedures were performed in August 
2004 and December 2004 in an effort to correct the problem 
and reposition the intraocular lens.  

Here, the surgery to remove the cataract and later to 
reposition the lens is not shown to have required a period of 
convalescence or recovery from manifestations incident to the 
procedure itself.  

The Board finds that the resulting double and triple vision 
in the left eye do not represent severe post-operative 
residuals for convalescence purposes.  As continuing 
disability due to the underlying disease process, they are 
subject to the rating criteria dealing with the impairment of 
visual acuity or the rating disease of the eye.  

Hence, the Board concludes that a temporary total rating 
pursuant to the provisions of 38 C.F.R. § 4.30(b) is not 
assignable in this case.  



ORDER

An increased  rating in excess of 40 percent for diplopia, 
status post cataract extraction, from January 2, 2004 to 
December 21, 2008, is denied.  

An effective date prior to January 2, 2004, for the grant of 
service connection for PTSD is denied.  

An effective date prior to January 2, 2004, for the 
assignment of a 40 percent rating for the service-connected 
diplopia, status post cataract extraction, is denied.  

A temporary total rating based on convalescence following 
surgery for the service-connected cataracts from July to 
December 2004 is denied.  



REMAND

As discussed, the regulations relevant to rating disabilities 
of the eye were amended effective on December 10, 2008.  See 
73 Fed. Reg. 66,543 (November 10, 2008).  

The Veteran's disability has not been rated pursuant to the 
new criteria and he has not been provided notice of those 
criteria.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As such, the Board finds that a remand is necessary 
so notice may be provided and the Veteran may be afforded a 
new examination.  See 38 C.F.R. § 3.159(c)(4) (2008).  

Ongoing medical records and any additional evidence to 
support the claim should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his eye 
disability from December 2008 to the 
present.  After securing any necessary 
release, the RO should obtain these 
records.  

2.  The RO should provide appropriate 
notice to the Veteran regarding the new 
criteria for rating eye disabilities 
that became effective 
December 10, 2008.  

3.  The Veteran should be afforded a VA 
eye examination to ascertain the 
nature, extent and severity of his 
service-connected diplopia, status post 
cataract extraction.  The claims folder 
and a copy of this Remand should be 
made available to the examiner for 
review before the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Any indicated studies should be 
performed, including any tests 
recommended in the new criteria for 
rating eye disabilities involving 
visual acuity, aphakia, diplopia, field 
of vision loss, and concentric 
contraction.  All relevant findings and 
testing results should be reported in 
detail in the examination report.  

4.  After the above has been completed, 
as well as any additional indicated 
development indicated by the record has 
been accomplished, VA must readjudicate 
the issue currently on appeal based on 
all relevant evidence on file pursuant 
to the new criteria for evaluating eye 
disabilities that became effective 
December 10, 2008.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
provided a Supplemental Statement of 
the Case and must be afforded an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


